       Case 4:20-cv-07835-JSW Document 30 Filed 02/11/21 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11                          UNITED STATES DISTRICT COURT

12                        NORTHERN DISTRICT OF CALIFORNIA

13                                 OAKLAND DIVISION

14 YORK COUNTY ON BEHALF OF THE                )   Case No. 4:20-cv-07835-JSW
   COUNTY OF YORK RETIREMENT FUND,             )
15 Individually and on Behalf of All Others    )   CLASS ACTION
   Similarly Situated,                         )
16                                             )   [PROPOSED] ORDER GRANTING
                                 Plaintiff,    )   MARYLAND ELECTRICAL INDUSTRY
17                                             )   PENSION FUND’S MOTION FOR
          vs.                                  )   APPOINTMENT AS LEAD PLAINTIFF
18                                             )   AND APPROVAL OF LEAD PLAINTIFF’S
   HP INC., et al.,                            )   SELECTION OF LEAD COUNSEL
19                                             )
                                 Defendants.   )
20                                             )

21

22

23

24

25

26

27

28


     4810-8130-2230.v1
       Case 4:20-cv-07835-JSW Document 30 Filed 02/11/21 Page 2 of 2




 1            Having considered Maryland Electrical Industry Pension Fund’s (the “Pension Fund”)

 2 Motion for Appointment as Lead Plaintiff and Approval of Lead Plaintiff’s Selection of Lead

 3 Counsel (the “Motion”) and good cause appearing therefor, the Court ORDERS as follows:

 4            1.         The Motion is GRANTED.

 5            2.         The file in Case No. 4:20-cv-7835-JSW shall be the master file for the action. All

 6 securities class actions on behalf of purchasers of HP Inc. securities arising out of the same or

 7 substantially similar subject matter subsequently filed in, or transferred to, this District shall be

 8 consolidated into this action. This Order shall apply to every such action, absent a Court order. A

 9 party objecting to such consolidation must file a motion for relief from this Order within ten days

10 after the action is consolidated into this action. This Order is entered without prejudice to the

11 rights of any party to apply for severance of any claim or action, with good cause shown.

12            3.         The Pension Fund is appointed Lead Plaintiff pursuant to 15 U.S.C. §78u-

13 4(a)(3)(B)(iii).

14            4.         The Pension Fund’s selection of Robbins Geller Rudman & Dowd LLP as Lead

15 Counsel is hereby approved, pursuant to 15 U.S.C. §78u-4(a)(3)(B)(v). Lead Counsel shall have

16 the following responsibilities and duties on behalf of Lead Plaintiff and the putative class: the

17 preparation and filing of all pleadings; the briefing and argument of all motions; the conduct of all

18 discovery proceedings including depositions; the selection of counsel to act as spokesperson at all
19 pretrial conferences; settlement negotiations; the pretrial discovery proceedings and the

20 preparation for trial and the trial of this matter, and delegation of work responsibilities to selected

21 counsel as may be required; and the supervision of all other matters concerning the prosecution or

22 resolution of the action.

23            IT IS SO ORDERED.

            February 11, 2021
24 DATED: ______________________

25                                                   THE HONORABLE JEFFREY S. WHITE
                                                     UNITED STATES DISTRICT JUDGE
26

27

28 [PROPOSED] ORDER GRANTING MARYLAND ELECTRICAL INDUSTRY PENSION FUND’S MOTION
     FOR APPT AS LEAD PLTF & APPROVAL OF LEAD PLTF’S SELECTION OF LEAD COUNSEL - 4:20-
     cv-07835-JSW                                                                                       -1-
     4810-8130-2230.v1
